Case 1:20-cr-00481-ER Document 34 Filed 11/02/20

LAW OFFICES OF
STEPHEN TURANO

8 turano@turanolaw.com

275 MADISON AVENUE
35TH FLOOR

 

NENNORS Nv TOOr USOC SONY

DOCUMENT
TEL (917) 974-1781 ELECTRONICALLY Gee
FAX (212) 208-2981 DOC#H

 

gob 4.
pate Filed: __[l{2|Zo2z

Page 1 of 2

60 PARK PLACE
SUITE 703
NEWARK, Nj 07102

 

TEL (973) 648-6777
FAX (212) 208-2981

 

REPLY TO NEW JERSEY OFFICE

November 2, 2020

Via ECF
Hon. Edgardo Ramos, U.S.D.J.

The application is ¥ granted.

__ denied.

United States District Court ZC bs a

Southern District of New York
Thurgood Marshall U.S. Courthouse

Edgardo Ramos, U.S.D.J.

40 Foley Square Dated: abe 20
New York, NY 10007 New York, New York 10007

Re: United States v. Victor Del Valle
20 Cr. 481 (ER)

Dear Judge Ramos:

I represent Victor Del Valle on the above-referenced matter.

I request that he be permitted to relocate from his mother’s home in the Bronx, New
York, to his former residence located several blocks away at 1710 Montgomery Avenue,
Apartment 1B, Bronx, New York. Mr. Del Valle rents a room from his landlord, Adrien Odate.
The reason for the proposed move is that since his release, Mr. Del Valle’s sister and her

children moved in with their mother and the apartment is too crowded.

On or about October 31, 2020, Mr. Del Valle was granted permission by Pretrial Services
to leave his current location and remain in in home detention at the 1710 Montgomery Avenue
address until the Court approves the modification of Mr. Del Valle’s pretrial release conditions.

 

 
Case 1:20-cr-00481-ER Document 34 Filed 11/02/20 Page 2 of 2

Hon. Edgardo Ramos, U.S.D.J.
November 2, 2020
Page 2
The government, by AUSA Jarrod Schaeffer, defers to Pretrial Services. Pretrial
Services Officer Jonathan Lettieri consents to the application.
Respectfully,
/s/ Stephen Turano
Stephen Turano
ce: AUSA Elizabeth Espinosa

AUSA Jarrad Schaeffer
Pretrial Officer Jonathan Lettieri

 
